Citation Nr: 0107027	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  

(The issue of apportionment of the veteran's VA pension 
benefits is the subject of a separate decision of the Board).  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967. His DD Form 214 indicates that the veteran 
served in the Republic of Vietnam for one year.  
 
The Board of Veterans' Appeals (Board) has received this case 
on appeal from an August 1999 decision of the RO.  

On his January 2000, VA Form 9, the veteran indicated that he 
wanted to testify at a hearing at the RO in front of a 
Decision Review Officer.  A hearing was scheduled for 
September 2000, but the veteran called to cancel that 
hearing.  Thereafter, the veteran failed to report for a 
subsequent hearing that was rescheduled in December 2000.  



REMAND

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Board notes that further development is 
needed with regard to the veteran's claim.  Although the 
veteran has asserted that he suffers from PTSD due to 
stressful experiences in the Republic of Vietnam including 
"being involved in firefights," he has not responded to the 
RO's request for details regarding any inservice stressful 
events.  

Furthermore, while the veteran has been diagnosed with PTSD 
at a recent VA examination, the VA examiner did not identify 
a particular stressful event sufficient to support that 
diagnosis.  Thus, the veteran should be scheduled for another 
VA examination to afford the physician with an opportunity to 
identify any particular stressful event that led to the 
veteran's PTSD.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).   

Clearly, it is incumbent upon the veteran to cooperate in any 
way that would facilitate VA's efforts in developing this 
claim, to include providing supporting evidence, and 
reporting for an examination if it is necessary.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information, or further 
argument to support his claim of service 
connection for PTSD.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
the claimed PTSD since service.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressor(s) to which he 
asserts that he was exposed in service, 
to include the events surrounding any 
reported incident where the veteran was 
involved in a firefight.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, etc.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
then the examiner should identify any 
specific stressor that is sufficient 
enough to support that diagnosis.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



